DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Doepker (US 2013/0255932) in view of Kim (US 2016/0258636), further in view of Ochiai (US 2012/0318011).
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
A heat source unit for an air conditioner that comprises a refrigerant circuit, the heat source unit comprising: an external housing that accommodates: a compressor connected to the refrigerant circuit; a heat source heat exchanger that is connected to the refrigerant circuit and that exchanges heat between a refrigerant circulating in the refrigerant circuit and a heat source; and an electric box that: includes a top and a plurality of side walls; accommodates electrical components; and further includes an air passage comprising an air inlet and an air outlet, wherein an air flow is induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components; a cooling heat exchanger disposed in the external housing and that is connected to the refrigerant circuit, wherein the air flow flows through the cooling heat exchanger, and the cooling heat exchanger exchanges heat between the refrigerant and the air flow, and is connected to a bypass line disposed between a liquid refrigerant line and a gas suction line; a valve disposed on the bypass line upstream of the cooling heat exchanger; a controller that controls the valve; a first temperature sensor disposed within the external housing and out of the electric box and that measures air temperature at a location where the first temperature sensor is disposed; and a second temperature sensor disposed at an exit line between an exit of the cooling heat exchanger and a connection of the bypass line to the gas suction line, wherein the controller: controls switches the valve between an OFF-mode in which the valve is closed and an ON-mode in which the valve is opened based on the air temperature, determines a superheat degree of the refrigerant in the exit line based on a temperature detected by the second temperature sensor, switches between the ON-mode and the OFF-mode of the valve based on the superheat degree, and switches to the OFF-mode of the valve when the superheat degree falls below a predetermined value for a predetermined period of time.
While Doepker as modified teaches the overall structure and general control logic of the heat source unit, there is no mention of use of superheat control to the valve which is located in the bypass line. Specifically, Doepker as modified lacks a teaching or suggestion regarding:
determines a superheat degree of the refrigerant in the exit line based on a temperature detected by the second temperature sensor, switches between the ON-mode and the OFF-mode of the valve based on the superheat degree, and switches to the OFF-mode of the valve when the superheat degree falls below a predetermined value for a predetermined period of time
There is no mention or suggestion per the control condition of switching the valve to the OFF-mode when the superheat degree falls below a predetermined value for a predetermined period of time.
In the Examiner’s opinion the necessity for superheat degree to fall below predetermined value for a predetermined period of time in order for the valve to be turned to the OFF mode is a modification that requires two control conditions to be met in order to teach the claim, and while Doepker as modified teaches opening/closing the valve based on superheat degree there is no mention or suggestion as to why one of ordinary skill in the art would further modify Doepker as modified to have the limitations as claimed.
Thus, the modification would not be obvious in the Examiner’s opinion, and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1 and 14, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763